Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see Remarks, pages 8-12, filed October 21, 2021, with respect to claims 1-9 have been fully considered and are persuasive.  The objection of claims 1-9 has been withdrawn. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an image forming section configured to eject ink” 
“a conveyance section that has a conveyance path” 
“a mask data generator configured to generate medium area data” 
“an image processing section configured to form ink dots” 
“an anomaly estimation section configured to acquire a position of a mask start pixel and a position of a mask end pixel” in claims 1-7.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.











Allowable Subject Matter

Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: 
       With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20170076185 to Mizuno discloses an image forming apparatus comprising (paragraph 25-26; MFP 101):
        an image forming section configured to (limitation interpreted under 35 U.S.C. 112(f) as the printer) eject ink on an image formation medium based on image data to form an image (paragraph 32, 41; printing unit 120 forms ink on paper);
        a conveyance section (limitation interpreted under 35 U.S.C. 112(f) as the conveyor belt and roller) that has a conveyance path along which the image formation medium is to be conveyed to the image forming section (paragraph 37, 53, 55; sheet from cassette 18 is conveyed to the print unit);
         an image processing section (limitation interpreted under 35 U.S.C. 112(f) as the CPU/processor) configured to form ink dots as pixels constituting the image, thereby generating image forming control data for reproducing the image data (paragraph 32, 84, 94-95; CPU and image processing unit generates print image data for printing ink dots (pixels) used to control printing by printing unit);
        setting the target pixel as a mask processing target where the ink ejection is restricted if it is determined that the target pixel selected is outside the image formable 


        US Patent Application Publication Pub. No. US 20200398555 to Nishihara discloses a mask data generator configured to generate medium area data in the conveyance path for identifying an image formable area, the image formable area being an area on the image formation medium on which the image is to be formed (limitation interpreted under 35 U.S.C. 112(f) as the image sensor: paragraph 39-42, 55-56, 61-62, 81; image sensor used to generated medium area data 71 (in sub scan conveying direction) is printing formable area on the sheet that is read by sensor 6 wherein ink is ejected);
         an image formation controller (paragraph 59-61; controller controls mask generation that determines where pixels are printed or not) configured to select a target pixel from the pixels, and determine whether or not the target pixel selected is in the image formable area based on the medium area data (paragraph 81, 84, 103; pixels in the pixel area 71 are allowed to have ink dots ejected), the image formation controller setting the target pixel as a target of ink ejection if it is determined that the target pixel selected is in the image formable area (paragraph 81, 84, 103; pixels in the pixel area 71 are allowed to have ink dots ejected), and setting the target pixel as a mask processing target where the ink ejection is restricted if it is determined that the target pixel selected is outside the image formable area (paragraph 61, 62-63; pixels in the 


        With regards to independent claim 9, see above Statement on Reasons for Allowance for claim 1 since claim 9 discloses limitations similar to claim 1. 


         In addition to the teachings of the claims 1 and 9 as a whole, the closest prior art of record failed to teach or suggest, 
          “an anomaly estimation section configured to acquire a position of a mask start pixel and a position of a mask end pixel, use the position of the mask start pixel and the position of the mask end pixel to estimate a cause of the mask processing target, and generate a first text message indicating a result of estimation on the cause of the mask processing target, the position of the mask start pixel and the position of the mask end pixel being positions relative to the image represented by the image data, the mask start pixel being a target pixel first determined to be the mask processing target, the mask end pixel being a target pixel last determined to be the mask processing target; and 
          an operation display section configured to, according to occurrence of the mask processing target, display the first text message and an area as the mask processing target, wherein the area as the mask processing target is displayed with a frame that is superimposed on the image represented by the image data, the frame being generated using the position of the mask start pixel and the position of the mask end pixel and representing the area as the mask processing target”

          Therefore, claims 2-8 are allowable for depending on claim 1.
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  




Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

12/14/2021